DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 7/19/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2015/0034899) in view of Yin et al (US Publication No. 2012/0139054) and Hsiao et al (US Publication No. 2012/0068268).




	Regarding claim 1, Ching discloses a method of fabricating a semiconductor device, comprising: providing a fin layer Fig 4B, 212 ¶0025-0027; forming dummy gates Fig 4B, 242 ¶0025 over the fin layer Fig 4B, 212, forming sidewall spacers Fig 4B, 246 on sidewalls of the dummy gates ¶0028; forming an interlayer dielectric in regions between the dummy gates and in contact with the sidewall spacers Fig 6B, 254/354 ¶0031; removing the dummy gates to form openings in the interlayer dielectric and to expose the sidewall spacers on sides of the openings in the interlayer dielectric ¶0032 Fig 6B. Ching discloses all the limitations except for the shape of the gate and the step of etching the spacers. 
Whereas Yin discloses dummy gates Fig 2F, 206 are formed to taper from a smaller width at a top region of the dummy gates Fig 2F, 206 to a larger width at a bottom region of the dummy gates ¶0019; forming sidewall spacers Fig 2F, 207 on sidewalls of the dummy gates ¶0019; forming an interlayer dielectric Fig 2F, 216 in regions between the dummy gates and in contact with the sidewall spacers Fig 2F, 207/210 ¶0019; removing the dummy gates to form openings in the interlayer dielectric and to expose the sidewall spacers on sides of the openings in the interlayer dielectric ¶0019 Fig 2G. Ching and Yin are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the dummy gates of Ching and incorporate the teachings of Yin since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Ching and Yin disclose all the limitations except for the step of etching the spacers. 
Whereas Hsiao discloses etching the sidewall spacers at a greater rate at a top region of the sidewall spacers than at a bottom region of the sidewall spacers ¶0019 and 0021 Fig 2-3.  Ching and Hsiao are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the etching step of Ching and incorporate the teachings of Hsiao to have a better control on the patterning of the spacers and for ease in manufacturing step.
Regarding claim 2, Yin and Hsiao discloses wherein the sidewall spacers include a plurality of sub-layers Yin Fig 2H; Hsiao Fig 4.  
Regarding claim 3, Yin and Hsiao discloses wherein the sub-layers are formed of different materials Yin ¶0020-0022; Hsiao ¶0019-0022.  
Regarding claim 4, Yin and Hsiao discloses wherein the sidewall spacers include one to nine sub-layers Yin Fig 2H; Hsiao Fig 4.  
	Regarding claim 5, Hsiao in view of Ching discloses wherein the etching the sidewall spacers provide that a thickness of the sidewall spacers at a top region of the interlevel dielectric is less than a thickness of the sidewall spacers at a bottom region of the interlevel dielectric Fig 3.  
Regarding claim 8, Ching  and Yin disclose wherein the forming dummy gates comprises: dry etching a dummy gate material under a bias power that has a lower lateral etch at the bottom region of the dummy gates than at the top region of the dummy gates Ching ¶0040-0041; Yin ¶0019.
Regarding claim 9, Ching and Yin disclose wherein a main etch gas of the dry etch includes at least one of Cl2, HBr, CF4, CHF3, CH2F2, CH3F, C4F6, BCl3, SF6, orH2 Ching ¶0040-0041; Yin ¶0019.    
Regarding claim 10, Yin discloses wherein a passivation gas for tuning etch selectivity of the dry etch includes at least one of N2, 02, CO2, SO2, CO, or SiCl4 ¶0019.
Claims  6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2015/0034899) in view of Yin et al (US Publication No. 2012/0139054) and Hsiao et al (US Publication No. 2012/0068268) and in further view of Chang et al (US Publication No. 2015/0380406).
Regarding claim 6, Ching, Yin and Hsiao disclose all the limitations except for the type of etching for the spacer. Whereas Chang discloses wherein the etching the sidewall spacers includes a dry etch ¶0017-0019.  Ching and Chang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the etching step of Ching and incorporate the teachings of Chang to have a better control on the patterning of the spacers and for ease in manufacturing step.
Regarding claim 7, Chang discloses wherein a main etch gas of the dry etch includes at least one of Cl2, HBr, CF4, CHF3, CH2F2, CH3F, C4F6, BC13, SF6, or H2  ¶0017-0019.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811